The defendant contends that he was denied the effective assistance of counsel (see Strickland v Washington, 466 US 668, 687 [1984]; People v Henry, 95 NY2d 563, 566 [2000]). To the extent that the defendant’s claim of ineffective assistance of counsel involves matter dehors the record, it may not be reviewed on direct appeal (see People v Dashosh, 59 AD3d 731, 731-732 [2009]; People v Monroe, 52 AD3d 623 [2008]). To the extent that the claim may be reviewed, defense counsel provided effective assistance (see Strickland v Washington, 466 US at 698-699; People v Benevento, 91 NY2d 708, 712-715 [1998]). The *650arguments the defendant contends defense counsel should have advanced would not have resulted in the suppression of the defendant’s statement (see People v Hernandez, 49 AD3d 335, 336 [2008]; People v Ladson, 298 AD2d 314 [2002]; People v Richardson, 202 AD2d 958 [1994]; People v, Belgenio, 164 AD2d 865, 866 [1990]; People v Perry, 77 AD2d 269, 273 [1980]). Counsel’s failure to raise the statute of limitations as a defense to the first-degree manslaughter count reflects a legitimate trial strategy of a reasonably competent attorney (see People v Turner, 5 NY3d 476, 483-484 [2005]; People v Benevento, 91 NY2d at 712; People v Satterfield, 66 NY2d 796, 799 [1985]). Viewing the record as a whole (see People v Benevento, 91 NY2d at 712; People v Adelman, 36 AD3d 926, 928 [2007]), counsel pursued a viable defense strategy, adequately cross-examined the People’s witnesses, and provided a cogent summation. Accordingly, the defendant received the effective assistance of counsel. Rivera, J.P., Leventhal, Belen and Austin, JJ., concur.